Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the amendment dated 08 February 2021, the following occurred: Claims 1, 12, 19, and 21 have been amended.
Claims 1-10, 12-17, and 19-21 are pending.

Priority
This application claims priority to U.S. Provisional Patent Application No. 62/253,717 dated 11 November 2015.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12-17, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and system for matching records.
receiving, from a first set of entities, a first set of de-identified records for individuals from a clinical data source, wherein the clinical data source includes first entity codes and does not include longitudinal information that links the first set of de-identified records across the first set of entities; receiving, from a second set of entities, a second set of de-identified records for a single individual from a claims data source, wherein the claims data source includes second entity codes and longitudinal information that links the second set of de-identified records across the second set of entities including over time; integrating the clinical data and the claims data by: identifying a set of features common across the clinical data source and the claims data source; generating a unique identifier (UID) for each individual based on the set of features; computing a rarity coefficient for each individual based on the identified set of features; matching entities of the first set and the second set based on the computed rarity coefficient; and identifying the single individual as having both a same unique identifier (UID) and a predetermined percentage of identical first entity codes in the clinical data source and second identity codes in the claims data source; and adding longitudinal information to the clinical data source for the individuals based on the longitudinal information of the claims data source, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity(i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting databases (Claim 1) and/or a computing system comprising a processor and memory (Claim 19), the claimed 
Alternatively, the identified abstract idea, under the broadest reasonable interpretation, an idea of itself (i.e., organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work) but for recitation of generic computer components. For example, but for the databases and/or computing system, this claim encompasses matching data in one dataset to another and adding the matched data to the dataset. If a claim limitation, under its broadest reasonable interpretation, covers an idea of itself but for the recitation of generic computer components, then it falls within the “an idea of itself” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Claim 19 recites the additional elements of computing system comprising a processor and memory that implements the identified abstract idea. The a processor and memory are not exclusively defined by the applicant [see, e.g., Spec. Pg. 5, 2nd para.] and are recited at a high-level of generality (i.e., a generic data processor and memory performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using data processor and display screen to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
The additional elements of databases were considered extra-solution activity/elements. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. The prior art of record evidences that databases are well-understood, routine, and conventional elements (see Breitenstein at Para. 0047; see Stevens at Para. 0024). Well-understood, routine, and conventional elements cannot provide significantly more. As such the claim is not patent eligible.
	Claims 2-10, 20, and 21 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible. Dependent claim(s) 2, 3 merely describe(s) the type of records. Dependent claim(s) 4 merely describe(s) the longitudinal information. Dependent claim(s) 5 merely describe(s) the features. 
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for matching individuals to records.
The limitations of receiving a first set of de-identified records for a first set of individuals from a clinical data source for different entities, wherein the clinical data source includes first identity codes; receiving a second set of de-identified records for a second set of individuals from a claims data source for the different entities, wherein the claims data source includes second entity codes; matching a first individual of the clinical data and a second individual of the claims data that both have a same unique identifier (UID) and that share a predetermined percentage of first identical entity codes in the clinical database and second entity codes in the claims database; identifying whether the second individual has a record in the claims data source at a third entity; identifying multiple individuals in the claims data source at the third entity having the same unique identifier (UID) as the second individual; identifying clinical information of the first individual and clinical information of each of the multiple individuals; and matching the first individual to only one of the multiple individuals based on the clinical information, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity(i.e., managing personal behavior including following rules or instructions). The claimed invention amounts to 
Alternatively, the identified abstract idea, under the broadest reasonable interpretation, an idea of itself (i.e., organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work) but for recitation of generic computer components. For example, but for the databases, this claim encompasses matching data in one dataset to another and adding the matched data to the dataset. If a claim limitation, under its broadest reasonable interpretation, covers an idea of itself but for the recitation of generic computer components, then it falls within the “an idea of itself” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Claim 12 includes the additional elements of databases, these additional elements represent elements from which data is received and to which data is outputted (extra-solution activity). Extra-solution activity cannot provide a “practical application.” Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of databases were considered extra-solution activity/elements. This has been re-evaluated 
	Claims 13-17 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible. Dependent claim(s) 13, 14 merely describe(s) how records are matched. Dependent claim(s) 15 merely describe(s) how databases are linked. Dependent claim(s) 16 merely describe(s) the longitudinal information. Dependent claim(s) 17 merely describe(s) the entities.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 14, and 19-21 are rejected for lack of adequate written description.
Claims 1, 14, and 19 recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing.
Specifically, the claims recite (Claim 5being representative) “computing a rarity coefficient for each of the individuals based on the set of features.” The Applicant has not provided adequate disclosure of how the rarity coefficient is calculated. The Specification states: 

    PNG
    media_image1.png
    798
    1299
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

While the description describes the calculation of the rarity coefficient/score as the multiplication of A*B*C*D*E, there is no description of how the variables A through E are 
	The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of rarity coefficient/score calculation (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the rarity coefficient/score calculation is specifically performed with respect to the Applicant’s claimed invention, i.e., would a potential infringer know the metes and bounds of the Applicant’s invention such that they could avoid infringing the Applicant’s claimed invention. In this case, they would not because the Applicant's description of rarity coefficient/score calculation claims any and all types
By virtue of their dependence from Claims1 and 19, this basis of rejection also applies to dependent Claims 2-10 and 20.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12-17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 12, and 19 recite (Claim 1 being representative) “identifying the single individual as having both a same unique identifier (UID) and a predetermined percentage of identical entity codes in both the clinical database and the claims database….” The claim is indefinite because it is unclear how the limitation can be met. Entity codes were never recited to be present in the clinical database or the claims database. As such, it is unclear how the single individual can be identified using this non-existent information. This amounts to a gap between the steps.
By virtue of their dependence from Claim 1, 12, or 19, this basis of rejection also applies to dependent Claims 2-10, 13-17, 20, and 21.



Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of Claims 1-10, 12-17, and 19-21, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. The Applicant either rehashes arguments previously found unpersuasive (Applicant is directed to the Non-Final Rejection dated 14 December 2020) or offers the following. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons. Applicant argues:
Applicant respectfully submits that this Office Action failed to present a prima facie case of patent ineligibility for any of the rejected claims.
Regarding (a), the Examiner respectfully and strongly disagrees. The Examiner has provided a rejection in accord with the 2019 Guidance, the October 2019 update, and MPEP 2106.
Here, the Office Action mistakenly alleged that the claims were directed to "managing personal behavior including following rules or instructions." […] Applicant respectfully submits that the broadest reasonable interpretation of the independent claims cannot cover management of personal behavior.
Regarding (b), the Examiner respectfully submits that the abstract idea encompassed by the claim is a method organizing human activity or, alternately, a mental process.
On page 5, the Office Action mistakenly argued that the databases were "extra-solution activity." The Examiner's position is clearly erroneous because all claims are directed to the integration of clinical and claims databases. Contrary to 
Regarding (c), the Examiner respectfully directs the Applicant to the response provided in Non-Final Rejection dated 14 December 2020 which addressed this unpersuasive (and incorrect) argument.
The fourth paragraph of page 5 discloses that the integrated databases provide more information about an individual relative to the individual clinical database and claims database. This results in improving the technology and reducing processing power and memory requirement for processing the data.
Regarding (d), the Examiner respectfully directs the Applicant to the response provided in Final Rejection dated 13 January 2020 which addressed this unpersuasive argument.
On page 13, the Office Action alleged that there is no improvement to the databases. In response, all claims are directed to an improvement: integration of the de-identified databases.
Regarding (e), the Examiner respectfully submits that this is not a physical improvement ot he database. It is merely storing and accessing particular data.
In response, Applicant respectfully submits that the Examiner has unreasonably broadened the scope of the claim language. They are neither directed to "a well-known general-purpose computer" nor "receiving or transmitting data over a network."
Regarding (f), the Examiner respectfully submits that this is literally what the identified additional elements are doing.

Rejection under 35 U.S.C. § 112
Regarding the written description rejection of Claims 1-10, 12-17, and 19-21, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. The Applicant merely rehashes arguments previously found unpersuasive (Applicant is directed to the Non-Final Rejection dated 14 December 2020 and the Final Rejection dated 13 January 2020).
Regarding the indefiniteness rejection of Claims 1, 12, and 19 regarding the “identifying” step, the Applicant has amended the claims to overcome the basis of rejection.
	
Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Anderson et al. (U.S. Pre-Grant Patent Publication No. 2014/0136237) which discloses aggregation of de-identified healthcare records from different sources which is then sold to purchasers. 
Lee et al. (U.S. Pre-Grant Patent Publication No. 2014/0136237) which discloses storing and categorizing patient records.
Kariathungal et al. (U.S. Pre-Grant Patent Publication No. 2008/0120296) which discloses search crawler that allows for searching od de-identified patient data. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626